Citation Nr: 1127815	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  09-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for the cause of the Veteran's death.

2.	Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.

3.	Entitlement to an evaluation in excess of 40 percent, as of September 1, 2007, for prostate cancer, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to July 1979.  He died in June 2008.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board video hearing at the RO in Muskogee, Oklahoma in April 2011.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim of entitlement to service connection for the cause of the Veteran's death, the Board notes that the appellant believes the Veteran's death was related to his prostate cancer and was not due to an abdominal aortic aneurysm.  See e.g., April 2011 Board hearing transcript.

The evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) a previously nonservice-connected disability that was in fact incurred or aggravated by service; (2) or an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

The Board observes that an April 2009 private medical opinion stated that the Veteran's prostate cancer could have contributed to his death.  A July 2009 private opinion stated that the Veteran's death was more likely due to prostate cancer, which caused pain in his back and lead to his blood pressure increasing, which ultimately resulted in a cardiovascular event.  The Board notes that hypertension is listed on the death certificate as an underlying cause of death and the immediate cause of death was unknown.

A September 2009 VA opinion indicated that there was no chemical evidence of prostate cancer at the time of the Veteran's death, as a private treatment record from 5 months prior to his death indicated a low psa level.  While the VA opinion specifically references the April 2009 private opinion, there is no reference to the July 2009 private opinion.  As such, the claim should be remanded for a new opinion which takes into account the July 2009 private opinion.
Furthermore, although the June 2009 statement of the case (SOC) indicated the Veteran did not have any pending claims at the time of his death, the Board finds that he did.  The pending claims doctrine provides that a claim remains pending in the adjudication process, even for years, if VA fails to act on it.  Norris v. West, 12 Vet. App. 413 (1999).  And if, after a valid NOD, VA fails to issue a SOC, the claim remains pending.  Myers v. Principi, 16 Vet. App. 228 (2002); Tablazon v. Brown, 8 Vet. App. 359 (1995).  A May 2008 rating decision denied service connection for PTSD.  The appellant has timely expressed a desire to pursue service connection for PTSD on an accrued benefits basis. See Taylor v. Nicholson, 12 Vet. App. 126 (2007) (An appellant seeking accrued benefits may file a notice of disagreement (NOD) within the one-year period following entry of a rating decision, the result being that a claim remained pending at the time of death).  Also, a June 2007 rating decision assigned the Veteran a 40 percent evaluation for his prostate cancer, effective September 1, 2007.  The Veteran filed a notice of disagreement in June 2007.  The RO mailed a statement of the case in March 2008, but an August 2008 note indicated that the mail was returned and the Veteran did not receive this SOC while he was alive.  Instead, it was resent to the appellant in August 2008.  Following this, a December 2008 rating decision assigned the Veteran a 40 percent evaluation for his prostate cancer, effective June 1, 2007. 

The Board observes that the appellant was never provided notice on substantiating her accrued benefit claims under the Veterans Claims Assistance Act (VCAA) of 2000.  The RO's notice letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one- year notice period).

As to the claim of service connection for the cause of the Veteran's death, the August 2008 VCAA notice did not comply with Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held that in dependency and indemnity compensation (DIC) cases where the veteran was service-connected during his lifetime, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service- connected.  Under the circumstances, the Board believes appropriate action is necessary to comply with the ruling in Hupp.

Accordingly, the case is REMANDED for the following action:

1.	The Agency of Original Jurisdiction (AOJ) should provide the appellant with proper VCAA notice for the claim of service connection for the cause of the Veteran's death.  Specifically, the notice must include (1) a statement of the conditions the Veteran was service-connected for at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.	The AOJ should send the appellant and her representative a letter that notifies her as to what evidence is needed to support the claims for service connection for PTSD and an evaluation in excess of 40 percent for prostate cancer, each for accrued benefits purposes.  38 U.S.C.A. § 5103(b)(1).

The AOJ's letter should clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.	Request that a VA physician review the claims file and offer an opinion regarding the Veteran's cause of death.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  In particular, the death certificate should be reviewed as such reflects the Veteran's immediate and underlying causes of death.  The examiner should offer an opinion as to the following:

a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected prostate cancer caused pain in his back.  If so, whether it is at least as likely as not that pain in the Veteran's back lead to increased blood pressure and ultimately a cardiovascular event which resulted in his death.  If this is answered in the affirmative, whether it is at least as likely as not that the Veteran's prostate cancer be deemed a contributory cause of the Veteran's death.  (A contributory cause of death is an ailment that contributed substantially or materially or otherwise combined to cause death or aided/lent assistance to the production of death.)  

The examiner should specifically comment on the July 2009 private physician's statement.  The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  

4.	After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


